Citation Nr: 1108705	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for a bilateral knee disorder. 


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claims.

The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have a present disability of left ear hearing loss.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated March 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, a VA examination was conducted in May 2010 in which the examiner reviewed the claims file, considered the Veteran's history of hearing loss, and conducted an audiological examination.  As this exam was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that he suffers from left ear hearing loss due to exposure to gun and cannon fire.  See September 2007 statement.  He asserts that he began having problems with his hearing during his active military service.  See May 2009 Statement; February 2010 Statement.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Furthermore, the Board notes that in some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Charles v. Principi, 16 Vet. App 370, 374 (2002).
   
Here, the preponderance of the evidence shows that the Veteran does not a current disability of left ear hearing loss in accordance with VA regulations.  See 38 C.F.R. § 3.385.  The Veteran's separation examination shows hearing within normal limits.  VA treatment records one complaint of hearing loss in December 2006.  In May 2010, the Veteran was provided with a VA audiological examination.  The Veteran reported a history of military noise exposure from small arms fire, heavy artillery, mortars, grenades, helicopters, and tanks.  He reported no occupational noise exposure after service, and only occasional recreational exposure from lawn equipment and an electric hand-held saw.  Left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
20
15



Speech audiometry revealed speech recognition ability of 100 percent for the left ear.  The examiner diagnosed the Veteran with normal to mild sensorineural hearing loss.  He explained that while left ear hearing loss is present above 4000 Hertz, thresholds in that frequency range are not used by VA.  As such, the diagnosis provided is normal hearing from 500 to 4000 Hertz. 

In considering the Veteran's contentions that he suffers from hearing loss and has suffered from hearing loss since his active military service, the Board acknowledges that he is competent to report symptoms that he came to know through the use of his senses.  Layno, 6 Vet. App. at 469.  Furthermore, the Board finds that his testimony regarding his hearing loss at separation to be credible, as it is consistent throughout the records and facially plausible.  

However, as stated above, under 38 C.F.R. § 3.385, the Board is precluded from finding a current disability of hearing loss where auditory thresholds are not at 26 decibels or greater at three of the relevant frequencies, the auditory threshold at any relevant frequency is 40 decibels or greater, or speech recognition scores are less than 94 percent.  Here, no auditory threshold at any relevant frequency was over 26 decibels, and speech recognition was 100 percent.  The VA examiner, a licensed audiologist, determined that the Veteran's hearing was normal at the relevant frequencies.  As such, the Board cannot find that the Veteran suffers from a present disability of left ear hearing loss under 38 C.F.R. § 3.385.  

The Veteran's statements regarding his symptomatology are thereby outweighed by the current findings of the VA examiner, who determined that the Veteran does not suffer from left ear hearing loss at the relevant frequencies, in accordance with 
38 C.F.R. § 3.385.  Therefore, the Veteran's claim for service connection must be denied.  See Brammer, 3 Vet. App. at 225.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as 

required by law and VA regulation.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102.  


ORDER

Service connection for left ear hearing loss is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from a bilateral knee disorder due to his service in the artillery forces.  In September 2001, he had an MRI of the right and left knees.  The impression provided in the report for the right knee is severe tear with maceration posterior horn lateral meniscus and probable involvement of the anterior horn of the lateral meniscus and bone marrow edema pattern in the medial femoral condyle.  The bone marrow edema pattern was thought to possibly indicate a fracture, although no definite conclusion could be drawn.  The MRI of the left knee showed a tear of anterior cruciate ligament and a Baker's cyst, as well as joint effusion.  It should be noted that the Veteran was in a motor vehicle accident a few months prior to this examination, but the other medical reports from this period note a scalp laceration and shoulder injury only.  See July 2001 Emergency Triage Notes. 

In August 2006, the Veteran sought treatment with the VA complaining of bilateral knee pain.  There was no history of acute injury.  The Veteran reported intermittent swelling, greater on the left.  There was a large knot present behind the left knee which had been increasing in size.  The assessment give was popliteal cyst of the left knee, requiring surgical intervention.  The nurse practitioner ordered an x-ray that was completed a few days later.  The x-ray report showed moderate degenerative joint disease of the left knee and mild degenerative joint disease of the right knee, as well as chondrocalcinosis of the right knee. 

In December 2006, the Veteran was seen by a VA medicine and rehabilitation specialist.  He noted swelling and thickening of the synovial membrane of the bilateral knees, with no effusion or deformity.  A large Baker's cyst was found on the back of the left knee, and the physician also noted the right knee chondrocalcinosis seen in the earlier x-ray.  The notes from this appointment also indicate that an orthopedics consultation was ordered. 

A primary care note from May 2008 shows a past medical history of a popliteal cyst and knee arthritis.  Upon examination, the left popliteal fossa was tender to palpitation.  Primary care notes from September 2008 and October 2008 show that the Veteran still complained of knee pain.  His left knee had a 2 by 7 centimeter cystic mass of the popliteal fossa.  The notes indicate that the Veteran was given an orthopedic referral.   

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to assist requires VA to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that indicate that a current disorder may be associated with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation, or other association with military service.  Id. at 83. 

Here, there is competent medical evidence of a bilateral knee disorder, and the Veteran claims that the nature of his service with an artillery unit led to his current knee pain.  The Veteran's DD-214 shows that his military occupational specialty was "cannon crewman," and that he served in this position for six years and nine months.  This position requires the operation of heavy machinery and considerable physical strength.  As such, there is an indication that the Veteran's knee disorders may be related to his active military service and an examination is needed before the Board can make a decision on his claim. 

Furthermore, as noted above, VA treatment records from December 2006 show that an orthopedics consultation was ordered.  However, no such record is present in the claims folder.  Upon remand, the AMC should obtain these records, in addition to any recent VA treatment records showing treatment for the Veteran's knee disorders, dated since October 2008.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records pertaining to his bilateral knee disorders from the VA Medical Center in Dublin, Georgia, including any orthopedic consultation reports dated from December 2006 to May 2008, and any recent records dated since October 2008.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his bilateral knees.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any knee disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including as a result of activities performed in conjunction with the Veteran's military duties.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


